Citation Nr: 1003353	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  09-24 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an acquired psychiatric disability, to include 
posttraumatic stress disorder (PTSD), anxiety, and 
depression. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from November 2007 and April 2008 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied service connection for an acquired psychiatric 
disorder, to include PTSD, anxiety, and depression. 

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further 
disposition of the claim. 

The Veteran contends that his psychiatric disorder is related 
to his service.  Specifically, he contends that he suffered 
from constant anxiety and stress while waiting to be sent to 
Vietnam.  Although his unit was not deployed to Vietnam, he 
contends that the stress of waiting to be deployed and seeing 
the disfigured faces and bodies of returning soldiers took a 
toll on his mental health.  He contends that he began using 
drugs in order to cope with the stress, and sought treatment 
for his anxiety and depression while in service.  He contends 
that his anxiety and mental problems continued after he 
separated from service, for which he sought mental health 
treatment for many years. 

The Veteran describes his current psychiatric symptoms to 
include isolating behavior, trouble sleeping, depression, 
anxiety, stress, trust issues, and trouble forming or 
maintaining relationships.  

The Veteran's service medical records do not reflect any 
evaluation or treatment for anxiety, stress, depression, or 
any other mental problems.  They do reflect that in August 
1971, the Veteran was brought to the medical clinic under 
suspicion of drug use.  At that time, his urinalysis was 
negative for heroin or other drugs and the diagnosis of the 
Veteran's condition was "not conclusive."  The Veteran's 
service personnel records reflect that he received Article 15 
punishments three times, twice for not reporting for duty and 
once for not completing an assigned task.  

Post-service treatment records from the VA facility in 
Martinez, California, reflect that in March 1975 and twice in 
October 1975, the Veteran was admitted to an inpatient 
program for heroin detoxification.  He reported that he had 
begun to use heroin and other drugs while in service.  Then, 
in November and December 1999, the Veteran sought mental 
health treatment to establish abstinence from drugs and 
alcohol in order to gain custody of his son.  At that time, 
he denied seeking any psychological treatment prior to 1996.  
He had been taking medication for his depression prescribed 
by his psychiatrist.  He was referred for psychological 
treatment.  

Post-service treatment records from the VA facility in Palo 
Alto, California, reflect that from August 1996 to September 
1996, the Veteran was court-ordered to partake in an 
inpatient polysubstance abuse program.  His discharge 
diagnosis was heroin, cocaine, and nicotine dependence, with 
an Axis II diagnoses of antisocial personality traits and 
paranoid ideation secondary to sleep deprivation.  Treatment 
records following discharge from the program reflect a 
diagnosis of adjustment disorder.  In October 1996, the 
Veteran reported having suspicious thoughts and feeling 
stressed with the removal of his bladder due to bladder 
cancer.  He also complained of having a depressed mood, 
anxiety, ruminative thinking, and sleep impairment.  The 
diagnostic impression was rule-out substance induced mood, 
rule-out adjustment disorder with anxious mood, and rule-out 
major depression.  He was found to have substance dependence 
in early remission.  

Post-service treatment records from the VA facility in 
Indianapolis, Indiana, reflect that in January 2007, the 
Veteran tested positive for a PTSD screening.  However, a 
diagnosis of PTSD is not of record.  

At his August 2009 hearing, the Veteran stated that he had 
received treatment for his mental condition beginning in 1974 
at the VA in Martinez, California, approximately two years 
after separating from service.  At that time, he contends 
that he was evaluated for anxiety, depression, and stress 
over a period of four to five days, but was not given a 
diagnosis.  He continued to receive treatment at that 
facility intermittently until 1977.  Then, from 1986 to 1987, 
he received treatment at the VA in Menlo Park, California.  
He contends that he was first diagnosed with PTSD at that 
time.  From 1987 to 1996, he continued to receive treatment 
for his mental disorder at that facility.  He also stated 
that for the previous six months he had been receiving 
treatment at the Veterans Center on Meridian Street in 
Indianapolis, Indiana, from Melody Harris, who also stated 
that he suffers from PTSD.  Therefore, it appears as though 
VA treatment records remain outstanding.  As mental health 
records are pertinent to the Veteran's claim, especially 
those dated not long after his separation from service ad 
those which carry a mental diagnosis, such records should be 
obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 
2 Vet. App. 611 (1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  The Veteran has not 
been afforded a VA examination in this case.  The Veteran 
contends that the stress of waiting to be sent to Vietnam 
caused him to suffer from anxiety and depression in service, 
led to his drug abuse, and continued after he separated from 
service.  He is competent to report continuity of symptoms of 
anxiety and depression since service because that requires 
only personal knowledge, not medical expertise, as it comes 
to him through his senses.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Because the Veteran is not competent to relate his 
in-service symptoms to any currently diagnosed psychiatric 
disorder, and such relationship remains unclear to the Board, 
the Board finds that a VA examination is necessary in order 
to fairly decide the Veteran's claim.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

Accordingly, the case is REMANDED for the following action:
1.  Obtain and associate with the claims 
file records from the VA facility in 
Martinez, California, dated from 1974 to 
1977, from the VA facility in Menlo Park, 
California, dated from 1986 to 1996, and 
from the Veterans Center in Indianapolis, 
Indiana, located on Meridian Street.  If 
any of the records are no longer on file, 
request them from the appropriate storage 
facility.  All attempts to secure those 
records must be documented in the claims 
folder.

2.  Schedule the Veteran for a VA 
psychiatric examination. The examiner 
must review the claims and the 
examination report should note that 
review.  The examiner should specifically 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any 
psychiatric disorder demonstrated during 
the pendency of the appeal, to include, 
but not limited to, PTSD, antisocial 
personality traits, and an adjustment 
disorder, is related to the Veteran's 
military service, or developed within one 
year of his discharge from service in 
1972.  In doing so, the examiner must 
acknowledge and discuss any lay evidence 
of a continuity of symptomatology.  The 
examiner should provide the rationale, 
with citation to relevant medical 
findings, for the opinions provided.

3.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


